 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MELINA JOHNSON,                                     Case No.: 20CV192-GPC(RBB)
12                                      Plaintiff,
                                                         ORDER SUA SPONTE DISMISSING
13   v.                                                  CASE FOR LACK OF SUBJECT
                                                         MATTER JURISDICTION
14   LVNV FUNDING LLC, MANDARACH
     LAW GROUP LLP,
15
                                     Defendants.
16
17
           On January 30, 2020, Plaintiff Melina Johnson, proceeding pro se, filed a
18
     complaint and motion to proceed in forma pauperis. (Dkt. No. 1.) On November 1,
19
     2019, in Case Number 19cv2099-GPC(RBB), Plaintiff Melina Johnson filed the same
20
     complaint and attached a copy of the state court filings. (Dkt. No. 19cv2099-GPC(RBB),
21
     Dkt. No. 1.) Recognizing that a notice of removal was necessary, Plaintiff filed an
22
     amended notice of removal. (Id., Dkt. No. 4.) After a review of the complaint and notice
23
     of removal, on November 22, 2019, the Court sua sponte remanded the case to state court
24
     for lack of subject matter jurisdiction. (Id., Dkt. No. 5.) The underlying state court
25
     complaint brought by LVNV Funding Inc. alleged causes of action for account stated and
26
27
28

                                                     1
                                                                                 20CV192-GPC(RBB)
 1   open book account seeking damages in the amount of $5,456.78. (Id., Dkt. No. 4 at 7.1)
 2   The Court explained that federal question jurisdiction is governed by a properly pleaded
 3   complaint and cannot be based on a federal defense or counterclaim as Plaintiff was
 4   claiming. (Id. citing Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987); Holmes
 5   Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831-32 (2002).) Because
 6   the complaint only alleged state law causes of action, the Court lacked subject matter
 7   jurisdiction over the complaint.
 8            In an attempt to circumvent the Court’s ruling remanding the case, on January 30,
 9   2020, Plaintiff filed the instant complaint which is identical to the complaint filed in Case
10   Number 19cv2099-GPC(RBB). (Dkt. No. 1.) In the instant complaint, Plaintiff does not
11   attach the state court documents. However, the complaint states, “ANSWER: Case
12   number: 37-2019-00049900-CL-CL-NC”, (Dkt. No. 1 at 3), indicating she is filing a
13   response/counterclaim to the state court complaint. Plaintiff improperly filed a complaint
14   in this Court. Because the underlying state court complaint only sought relief on state
15   law causes of action, the Court similarly concludes that it does not have subject matter
16   jurisdiction over the complaint and sua sponte DISMISSES the complaint for lack of
17   subject matter jurisdiction.
18            IT IS SO ORDERED.
19   Dated: March 3, 2020
20
21
22
23
24
25
26
27
28   1
         Page numbers are based on the CM/ECF pagination.

                                                       2
                                                                                  20CV192-GPC(RBB)
